IIalpeeN, J.
(concurring in result). I would affirm the judgment upon the ground that the jurisdictional infirmities to which the judgment seemed subject upon the basis of the affidavits and exhibits submitted upon the motion for summary judgment were cleared up by the proof upon the trial. It appeared from the proof not only that the defendant was represented by counsel at the time the motion to amend the complaint was granted but also that the defendant’s counsel was actually present in court and offered no opposition to the amendment, either on constitutional grounds or on any other grounds. In the light of this and other circumstances established by the proof, the defendant must be deemed to have appeared with respect to the new cause *265of action and it must be held that he had adequate notice and an opportunity to be heard with respect thereto.
If the apparent jurisdictional defects had not been cleared up by the proof and if it had still appeared that the money judgment was void at the time of its entry, I do not believe that the defendant’s subsequent appearance upon the motion for a new trial would have retroactively validated the judgment. The effect of the defendant’s appearance upon the motion after the entry of judgment is to be determined by Vermont law, subject to constitutional limitations (York v. Texas, 137 U. S. 15; Adam v. Saenger, 303 U. S. 59; Johnson v. Muelberger, 340 U. S. 581). Our attention has not been directed to any Vermont decision adopting the view that a general appearance after judgment waives jurisdictional defects in the judgment or retroactively validates a void judgment, although there is authority in some States to that effect (3 Am. Jur., Appearances, § 22; Ann. Cases 1914 C, p. 692). The only relevant Vermont decision which I have been able to find tends to support the opposite view, namely, that the effect of the appearance is prospective only, that is, it may be used as the basis of jurisdiction for a new determination, if the default is opened, but it does not waive jurisdictional defects in the prior proceedings (Bioni v. Haselton, 99 Vt. 453). This view, which is best expounded in McGuinness v. McGuinness (72 N. J. Eq. 381), prevails in many jurisdictions (6 C. J. S., Appearances, § 20). It also seems to be the law of New York (Robinson v. Robinson, 123 Misc. 80, affd. 209 App. Div. 896; Weiss v. Weiss, 227 App. Div. 757; Forbell v. Forbell, 274 App. Div. 807; Irving Trust Co. v. Seltzer, 265 App. Div. 696, 701; semble contra, Revona Realty Corp. v. Wasserman, 4 A D 2d 444, but see p. 450).
Neither do I believe that the decision of the court denying the motion for a new trial “ for lack of diligence ” was a binding-adjudication of the jurisdictional validity of the judgment. All that was decided on that motion was that the defendant was not entitled to have the case reopened as a matter of discretion for the purpose of enabling the defendant to interpose the Florida divorce as a defense on the merits. The defendant’s moving-papers referred to the fact that the’complaint had been amended from one for separation to one for absolute divorce and to the fact that the defendant had not been represented by counsel after the withdrawal of his former counsel but, when read in context, it is apparent that these references to the history of the litigation were merely intended to explain the failure of the defendant to raise the Florida divorce upon the trial and thus to meet the charge of lack of diligence, as bearing upon the *266exercise of the court’s discretion, and were not intended to tender the issue of want of jurisdiction as a ground for vacating the judgment as a matter of constitutional right. In his opinion for the court, Presiding Justice Postee recognizes that the Supreme Court of Vermont did not expressly pass on any issue of due process but he invokes the rule that res judicata embraces not only the issues actually raised and litigated but also all issues which could have been raised. This rule, however, is applicable only to a final judgment or final order and not to an intermediate order or to an order upon a motion to open a default. (Sand v. Sand, 116 Vt. 70.) “ But it is shown * * * in all the cases that this doctrine only applies where there has been a final judgment on the merits of the case. Such is not the situation here * * ⅜. The ruling of the court made in December merely settled in favor of the plaintiff that the ground then presented by the defendant for the dismissal of the petition was not valid and did not in any way affect” any other ground (Sand v. Sand, supra, p. 71). The same view prevails in New York (Everett v. Everett, 180 N. Y. 452, affd. 215 U. S. 203; Bannon v. Bannon, 270 N. Y. 484).
Therefore, I am of the opinion that neither the doctrine of waiver nor the principle of res judicata barred the raising of jurisdictional objections in this case.
BeegaN, Coon and GtbsoN, JJ., concur with Postee, P. J.; HalpeeN, J., concurs in the result, in a separate memorandum.
Judgment affirmed, with costs.